Exhibit 10.2

 

THE J. JILL GROUP, INC.

2005 FALL SEASON SUPPLEMENTAL EXECUTIVE
BONUS PLAN

 


PURPOSE

 

This 2005 Fall Season Supplemental Executive Bonus Plan (the “Supplemental Bonus
Plan”) is designed to provide supplemental financial reward to senior executives
of The J. Jill Group, Inc. (the “Company”) for their contribution toward the
Company’s exceeding its financial goals for the two fiscal quarters ending
December 31, 2005 (the “Performance Period”).

 


PARTICIPATION

 

•                  A “Participating Executive” shall mean each of the following
employees of the Company:  (i) the President and Chief Executive Officer; and
(ii) any Executive Vice President.

 

•                  No Participating Executive shall be entitled to receive a
bonus under this Supplemental Bonus Plan unless the Participating Executive
satisfies the eligibility criteria set forth below.

 


ELIGIBILITY CRITERIA

 

•                  A Participating Executive who is in performance counseling at
any time during the Performance Period will not be eligible for a bonus for the
Performance Period.

 

•                  To be eligible to receive a bonus for the Performance Period,
a Participating Executive must be actively employed by the Company for a minimum
of three months in the Performance Period.  Time on leave does not count as
active employment.  Employment by a subsidiary of the Company shall be
considered employment by the Company for purposes of this Supplemental Bonus
Plan.

 

•                  To be eligible to receive a bonus for the Performance Period,
a Participating Executive must be employed on the last day of the Performance
Period.

 

--------------------------------------------------------------------------------


 


ADDITIONAL BONUSES

 

Nothing in this Supplemental Bonus Plan shall be deemed to limit the authority
of the Board of Directors, the Compensation Committee of the Board of Directors
or the President and CEO to award additional bonuses outside this Supplemental
Bonus Plan in their discretion.

 

Payments

 

Bonus payments under this Supplemental Bonus Plan will be made promptly
following the close of the Performance Period.

 

Calculation of Supplemental Bonus Payment

 

•                  Definitions:

 

•                  “Earnings Per Share Target” for the Performance Period means
the Company’s fully diluted earnings per share target for the Performance Period
as set forth in the Company’s 2005 Financial Plan.

 

•                  “Supplemental Bonus Earnings Per Share Percentage” for the
Performance Period means a fraction, the numerator of which is the Company’s
Supplemental Bonus Preliminary Earnings Per Share for the Performance Period
minus the Company’s Earnings Per Share Target for the Performance Period and the
denominator of which is $0.25, expressed as a percentage. 

 

•                  The “Supplemental Bonus Percentage” for a Participating
Executive shall be a percentage assigned to the Participating Executive for the
purpose of calculating the Participating Executive’s bonus, if any, under this
Supplemental Bonus Plan.  Supplemental Bonus Percentages shall be determined by
the Board of Directors or the Compensation Committee of the Board of Directors.

 

•                  “Supplemental Bonus Preliminary Earnings Per Share” for the
Performance Period means the amount the Company’s fully diluted earnings per
share for the Performance Period would be if no bonuses under this Supplemental
Bonus Plan were paid for the Performance Period (but taking into account payment
of bonuses for the Performance Period, if any, under the Company’s Amended and
Restated 2005 Incentive Compensation Plan).

 

•                  Each “Supplemental Bonus Unit” for a Participating Executive
means a Participating Executive’s Supplemental Bonus Percentage times the base
salary paid to him or her for the Performance Period.

 

2

--------------------------------------------------------------------------------


 

•                  If the Company’s Supplemental Bonus Preliminary Earnings Per
Share for the Performance Period are less than or equal to the Company’s
Earnings Per Share Target for the Performance Period, no bonuses shall be paid
under the Supplemental Bonus Plan.

 

•                  If the Company’s Supplemental Bonus Preliminary Earnings Per
Share for the Performance Period are greater than the Company’s Earnings Per
Share Target for the Performance Period, then each eligible Participating
Executive shall receive a bonus under the Supplemental Bonus Plan as follows:

 

Supplemental Bonus Earnings
Per Share Percentage

 

Number of Supplemental Bonus Units

 

Less than 20%

 

0

 

At least 20% but less than 40%

 

1

 

At least 40% but less than 60%

 

2

 

At least 60% but less than 80%

 

3

 

At least 80% but less than 100%

 

4

 

100% or more

 

5

 

 


EXAMPLE

 

Assume the Participating Executive’s annual base salary is $400,000, his or her
Supplemental Bonus Percentage is 10% and the Company’s Supplemental Bonus
Earnings Per Share Percentage for the Performance Period is 33%:

 

Salary for
Performance
Period

 

Supplemental
Bonus %

 

Supplemental
Bonus EPS %

 

Supplemental
Bonus Units

 

Supplemental
Bonus Amount

 

$

200,000

 

10

%

33

%

1

 

$

20,000

 

 

3

--------------------------------------------------------------------------------